18-267
    Singh v. Barr
                                                                                  BIA
                                                                             Wright, IJ
                                                                          A205 422 118
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 3rd day of January. two thousand twenty.

    PRESENT:
             DEBRA ANN LIVINGSTON,
             CHRISTOPHER F. DRONEY,
             MICHAEL H. PARK,
                  Circuit Judges.
    _____________________________________

    PARVINDERJEET SINGH,
             Petitioner,

                    v.                                           18-267
                                                                 NAC
    WILLIAM P. BARR, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                   Parvinderjeet Singh, pro se,
                                      Jamaica, NY.

    FOR RESPONDENT:                   Joseph H. Hunt, Assistant
                                      Attorney General; Paul Fiorino,
                                      Senior Litigation Counsel; Judith
                                      R. O’Sullivan, Trial Attorney,
                                      Office of Immigration Litigation,
                                      United States Department of
                                      Justice, Washington, DC.
      UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

      Petitioner Parvinderjeet Singh, a native and citizen of

India, seeks review of a December 29, 2017, decision of the

BIA affirming an April 20, 2017, decision of an Immigration

Judge   (“IJ”)       denying        Singh’s       application        for    asylum,

withholding     of    removal,       and       relief     under   the   Convention

Against Torture (“CAT”).            In re Parvinderjeet Singh, No. A205

422 118 (B.I.A. Dec. 29, 2017), aff’g No. A205 422 118 (Immig.

Ct.   N.Y.   City    Apr.     20,    2017).          We    assume    the   parties’

familiarity with the underlying facts and procedural history.

      Under the circumstances, we have considered both the IJ’s

and   the    BIA’s   opinions       “for       the   sake    of     completeness.”

Wangchuck v. Dep’t of Homeland Security, 448 F.3d 524, 528

(2d Cir. 2006).       The applicable standards of review are well

established.     See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v.

Sessions, 891 F.3d 67, 76 (2d Cir. 2018).

      “Considering the totality of the circumstances, and all

relevant factors, a trier of fact may base a credibility

determination        on   .    .    .      the    consistency        between    the


                                           2
applicant’s or witness’s written and oral statements . . . ,

the   internal        consistency    of     each     such    statement,      the

consistency      of    such   statements      with        other   evidence    of

record . . . without regard to whether an inconsistency,

inaccuracy, or falsehood goes to the heart of the applicant’s

claim,     or    any      other     relevant        factor.”            8 U.S.C.

§ 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

163-64 (2d Cir. 2008).            Substantial evidence supports the

agency’s determination that Singh was not credible as to his

claim that members of his girlfriend’s politically connected

family beat him in India because they wanted him to stop

dating his girlfriend.

      The agency reasonably relied on Singh’s inconsistent

statements regarding whether his girlfriend’s father was

involved in the beating, who accompanied him to report the

attack to police, and whether he was beaten with guns.                       See

8 U.S.C.     § 1158(b)(1)(B)(iii).                Singh    did    not   provide

compelling      explanations      for     these    inconsistencies.          See

Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A

petitioner must do more than offer a plausible explanation

for his inconsistent statements to secure relief; he must

demonstrate that a reasonable fact-finder would be compelled


                                        3
to   credit   his      testimony.”       (internal      quotation     marks

omitted)).

     Given its findings of inconsistency, the agency’s adverse

credibility     determination       is    supported      by   substantial

evidence.        See    8 U.S.C.     § 1158(b)(1)(B)(iii).             That

determination    was    dispositive      of   asylum,    withholding     of

removal, and CAT relief because all three claims were based

on the same factual predicate.            See Paul v. Gonzales, 444
F.3d 148, 156–57 (2d Cir. 2006).              Accordingly, we do not

consider the agency’s alternative burden finding.                   See INS

v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule

courts and agencies are not required to make findings on

issues the decision of which is unnecessary to the results

they reach.”).

     For the foregoing reasons, the petition for review is

DENIED.   All pending motions and applications are DENIED and

stays VACATED.

                                   FOR THE COURT:
                                   Catherine O’Hagan Wolfe,
                                   Clerk of Court




                                     4